Citation Nr: 9928344	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an original rating in excess of 20 percent 
for a left shoulder impingement syndrome/rotator cuff strain.

2.  Entitlement to an original rating in excess of 20 percent 
for lumbosacral strain with degenerative disc disease.

3.  Entitlement to an original rating in excess of 10 percent 
for status post left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant had active service from February 1987 until 
August 1995 with the Washington Army National Guard in active 
Guard Reserve status.

This appeal arises from rating decisions which, among other 
things, established service connection for left shoulder 
impingement syndrome/rotator cuff strain, evaluated as 20 
percent disabling from August 12, 1995, established service 
connection for lumbosacral strain with degenerative disc 
disease, evaluated as 20 percent disabling from August 12, 
1995, and established service connection for residuals of 
left inguinal hernia repair, evaluated as 10 percent 
disabling from August 12, 1995.


FINDINGS OF FACT

1.  Manifestations of the veteran's left (minor) shoulder 
disability include 160 degrees abduction and forward flexion, 
90 degrees internal rotation, and 60 degrees external 
rotation.  The shoulder also has local tenderness and a 
healed surgical scar, but recent examination showed no 
effusion, erythema, or local heat.  It is not shown that 
there is limitation of motion of the arm to 25 degrees from 
the side or that there is fibrous union of the humerus.

2.  Manifestations of the veteran's low back disability 
include forward bending to 75 degrees without pain, forward 
bending to 80 degrees with some strain, and some back muscle 
tenderness in the lower lumbar region.  There is also mild 
tightness of the paravertebral lumbar musculature.

3.  It is not shown that the veteran has severe motion 
restriction of the lumbar spine, that he has more than 
moderate impairment attributable to intervertebral disc 
syndrome, or that he has lumbosacral strain which is severe, 
with abnormal mobility on forced motion.

4.  The veteran has complaints of pain radiating from the 
left groin near the inner thigh and recent examination showed 
the presence of a well-healed left inguinal hernia scar.  The 
recent examination showed no recurrence of the hernia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left shoulder impingement syndrome/rotator cuff strain have 
not been met for any period since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (1999).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease have not 
been met for any period since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).

3.  The criteria for a rating in excess of 10 percent for 
status post left inguinal hernia repair have not been met for 
any period since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In the instant case the veteran's appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
See also Henderson v. West, 12 Vet. App. 119 (1999).

In accordance with the provisions of 38 C.F.R. §§  4.1, 4.2, 
4.41 and 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the service medical records and all other evidence of 
record pertaining to the history of the disabilities in 
question have been reviewed.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for these conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§  4.1 and 4.2, which require an evaluation of the complete 
medical history of the veteran's condition.  These 
regulations operate to protect veterans against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of disability and of any changes of the condition.  
Schafrath, 1 Vet. App. at 593-94.  

Additionally, the undersigned notes that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

With these principles in mind, the Board will consider 
whether the veteran was entitled to a higher evaluation than 
the ones currently in effect during any period since service 
connection was established.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§  4.40 and 4.45 (1999) must also be considered, 
and examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or due to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the fact that the disability reside in 
reductions of the normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
and so forth); (c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, and so forth); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The left shoulder disability.

As noted above, the veteran's left shoulder disability is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  This 
evaluation contemplates limitation of motion of the minor arm 
midway between side and shoulder level or limitation at 
shoulder level.  

The next higher evaluation is 30 percent.  That requires that 
there be limitation of motion of the minor arm to 25 degrees 
from the side.  

The shoulder disability can also be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, which provides for a 20 
percent evaluation when there is impairment of the minor 
humerus with recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level.  A 20 percent evaluation is 
also for assignment under this code where there is malunion 
of the minor humerus with at least moderate deformity.  The 
next higher rating of 40 percent is assigned where there is 
impairment of the minor humerus with fibrous union.  A 50 
percent rating is assigned when there is impairment of the 
minor humerus with nonunion (a false flail joint).  The 
maximum rating of 70 percent is for assignment when there is 
impairment of the minor humerus with loss of head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5200.  Under this code, a 
20 percent evaluation is for assignment when there is 
ankylosis of the scapulohumeral articulation at a favorable 
angle, with abduction to 60 degrees, with ability to reach 
the mouth and head.  The next higher rating of 30 percent is 
for assignment when there is intermediate ankylosis between 
favorable and unfavorable.  The maximum rating of 40 percent 
is assigned when the ankylosis is unfavorable, with abduction 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

The evidence of record with regard to the left shoulder 
includes the report of a VA medical examination accorded the 
veteran in June 1996.  It was reported that the veteran had 
fallen from a truck in August 1995 and injured his left 
shoulder and neck.  The veteran underwent arthroscopic 
surgery in December 1995.  He continued to complain of 
problems with his neck and shoulder thereafter.  He had taken 
nonsteroidal anti-inflammatory agents in the past for his 
pain, but currently was not taking any medication.  He 
claimed he was not able to sleep on his left side and he 
avoided doing any overhead work.  There were no radiculopathy 
or other associated symptoms or problems.  

On examination, no neurological abnormalities were noted in 
the upper extremities.  The shoulder exhibited arthroscopic 
scars.  There was no tenderness, redness, or swelling of the 
shoulder area.  There was a full range of motion of the joint 
with 90 degrees of abduction, 180 degrees of overhead 
extension, 80 degrees of internal and external rotation with 
the shoulder abducted.  No crepitus or other abnormality of 
the shoulder was noted.

The assessment was status post left shoulder and neck injury 
in August 1995 with exertional left shoulder pain suggestive 
of some mild post-traumatic soft tissue change with 
exertional pain.  Notation was also made of chronic cervical 
strain.  

Subsequent evidence includes the report of a VA outpatient 
visit in September 1996.  At that time it was reported the 
veteran had been seen in physical therapy on three occasions 
for evaluation and treatment of left shoulder pain.  He 
complained that his shoulder pain had been constant since the 
initial injury and that his pain had interfered with his 
ability to sleep.  His primary complaint was pain with 
extension and rotation as well as "painless weakness" in the 
left shoulder.

It was noted the veteran was right-handed.

Muscle testing was as follows:  Left upper trapezius 5/5, 
serratus 4-/5, rhomboids 4-/5, deltoid 4-/5, supraspinatus 
3+/5, infraspinatus 4-/5, biceps 4/5, subscap 4-/5, and wrist 
4/5.  As for sensation, impaired pinprick over the area of 
the left axillary nerve dermatone was noted.  Light touch was 
normal.  As for reflexes, absent left biceps and 
brachioradialis to testing was indicated.  As for ligamentous 
testing, there was pain on stress testing of the 
coracohumeral ligaments.

The assessment was that the veteran had signs and symptoms 
consistent with injury to the proximal brachioplexus with 
resulting pain, weakness, and perhaps a secondary impingement 
due to scapulohumeral dysrhythmia.  The veteran was referred 
to the musculoskeletal clinic for further follow-up and any 
diagnostic testing deemed appropriate.

The veteran was accorded electrodiagnostic testing in October 
1996.  Conduction studies of the left median and ulnar nerve 
across the wrist were normal.  Needle electromyogram testing 
of the left upper extremity muscles showed no abnormalities.  
The impression was a normal study. 

The veteran was seen at a private facility in April 1997.  It 
was reported that he was seeing an orthopedic doctor in March 
1996 and was diagnosed with left shoulder impingement 
syndrome.  He then had surgery and felt 50 percent better, in 
that he had left upper extremity numbness.  Subsequently, he 
had electromyographic testing which was normal.  Eight months 
previously an orthopedic doctor recommended rotator cuff 
surgery without having done magnetic resonance imaging or an 
arthrogram, but the veteran was concerned about being 
disabled for about eight weeks.  The physical therapist 
evaluated him and referred him to a rehabilitation doctor who 
recommended physical therapy and also concurred with the 
diagnosis of rotator cuff injury.  The veteran had not gotten 
better with physical therapy.  He complained that if he slept 
on his left shoulder, he would experience a "knife-like" 
pain.  He said that if he shaved with a shaver in his left 
hand, he got pain in the left arm like one gets "after 
pumping iron."  He also indicated he would drop things like 
keys.  He stated he would have a dull sensation to all 
fingers in his hand and he recently had to lift a bunch of 
newspaper stands but could not lift them or other heavy items 
higher than his waist.

On examination of the left shoulder, abduction and adduction 
were fairly normal, but he complained of pain beyond 
90 degrees.  He could not internally rotate to touch his 
spine.  Strength was 4-5/5 in the shoulder on abduction and 
adduction.  Sensation was not tested.  He was primarily 
tender at the anterior shoulder.  The pertinent assessment 
was left shoulder pain, status post impingement surgery, not 
improved.  The examiner noted that he/she agreed that the 
veteran probably had a rotator cuff injury.

Additional medical evidence includes the report of an 
outpatient visit in November 1997.  At that time the veteran 
continued to complain of left shoulder pain and difficulty 
sleeping.  Findings included forward elevation of the left 
shoulder to 140 degrees.  External rotation was to 60 degrees 
on one occasion and to 80 degrees on another.  An assessment 
was made of left shoulder pain.  Physical therapy was 
recommended.  It was indicated if there were no improvement, 
magnetic resonance imaging was to be done in six weeks' time.

The veteran was seen in the emergency room of a private 
facility with a chief complaint of left shoulder pain and 
lumbar back pain in January 1998.  He stated that while at 
work he was lifting a pallet with two other individuals.  He 
suddenly felt pain in the lumbar region and left shoulder.  
It was noted he had had surgery previously in the left 
shoulder for impingement syndrome.  He was in the process of 
rehabilitation and had some constant pain in the area, but 
there was an acute exacerbation.  There was no radicular pain 
in the arm.  

Examination of the shoulder showed no effusion, erythema, or 
local heat.  There was a healed surgical scar and there was 
local tenderness.  Distal neurovascular examination was 
normal.  The pertinent diagnosis was a history of impingement 
syndrome.  He was given medication and was to return for a 
follow-up.  

The veteran was accorded a general medical examination for 
rating purposes by VA in April 1998.  It was noted that he 
was working as a circulation manager for a newspaper.  His 
job involved lifting a lot of materials.  The veteran 
indicated that he was taking anti-inflammatories, among other 
things, for his various problems.

With regard to the left shoulder, the veteran stated that he 
had had an operation at a service facility in March 1996.  It 
was noted that while the shoulder was not completely normal, 
it had improved.

On examination there was observed an arthroscopic scar over 
the left shoulder.  The right shoulder abduction and flexion 
were to 180 degrees each and internal and external rotation 
were to 90 degrees each.  Left shoulder abduction and forward 
flexion were to 160 degrees each, while internal rotation was 
to 90 degrees and external rotation was to 70 degrees.  
Strength on external rotation, flexion and abduction were 
diminished because of the pain and limitation of movement.  
Strength was limited to 4/5, while other movements were all 
5/5.  The other joints of the upper extremity showed normal 
strength.  The pertinent examination diagnosis was left 
shoulder pain due to rotator cuff strain.  

In this case, applying the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (the diagnostic code under which the 
veteran is currently evaluated) to the evidence summarized 
above, the Board concludes that the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5201 are not met.  
None of the recent VA or private examinations have shown that 
the veteran is unable to raise his arm to shoulder level 
(about 90 degrees) as shown in 38 C.F.R. § 4.71, Plate I.  
There is no evidence that the veteran has limitation of 
motion that warrants a 30 percent evaluation under this 
diagnostic code.  At the time of the most recent examination 
accorded him in April 1998, left shoulder abduction and 
forward flexion were to 160 degrees, internal rotation was to 
90 degrees, and external rotation was to 70 degrees.  
Strength on several movements was limited to 4/5 but other 
movements were all 5/5.  Motion of the shoulder and other 
tests accorded the veteran during examinations prior to that 
time all show that the veteran had motion in the shoulder in 
all directions without significant restriction.

None of the X-ray or other examinations have revealed fibrous 
union of the humerus.  Accordingly, the veteran does not meet 
the criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5202.  The Board notes that a 20 percent 
evaluation is the highest evaluation available under 
Diagnostic Code 5203.  Thus, there is no basis on which to 
grant a higher than 20 percent evaluation under that code 
under any situation.

The Board recognizes that functional limitations due to pain 
must be accounted for in rating disabilities on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has referred to pain 
involving the shoulder, but at the time of the most recent 
examination in April 1998, he indicated that while the 
shoulder was not completely normal, it had improved.  He has 
not recorded any reported treatment for pain in the shoulder.  
Further, there have been no reports of atrophy or other 
evidence of disuse involving the shoulder.  The examination 
reports do not show any visible evidence of appreciable pain.  
The Board is unable to conclude on the basis of this record, 
that there is any additional loss of motion due to functional 
impairment.

Ultimately, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent during any period 
service connection was established for his left shoulder 
disability.  

Low back disability.

The veteran's low back disability is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293-5292.  The evaluation under 
Diagnostic Code 5293 contemplates moderate intervertebral 
disc syndrome with recurring attacks.  The next higher 
evaluation is 40 percent.  That evaluation contemplates 
severe intervertebral disc syndrome with recurring attacks, 
with intermittent relief.  The maximum rating of 60 percent 
is assigned for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

An evaluation in excess of 20 percent under Diagnostic 
Code 5292 would require a showing of severe limitation of 
motion of the lumbar spine.  The 20 percent rating currently 
in effect recognizes limitation of motion of the lumbar spine 
which is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The disability could also be evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295 which provides for 
a 20 percent evaluation when there is lumbosacral strain with 
muscle spasm on extreme forward bending, with loss of lateral 
spine motion, unilateral, in standing position.  The maximum 
rating of 40 percent is assigned when there is lumbosacral 
strain which is severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

A review of the evidence of record discloses that when the 
veteran was accorded a general medical examination by VA in 
June 1996, he reported that he injured his low back while 
lifting in service.  He stated that he avoided lifting over 
40 to 50 pounds and avoided any strenuous exertion of the low 
back or any repetitive stooping, bending, or lifting.  He 
wore an elastic back support when doing any physical labor.  
He worked as a security guard and had not missed any work 
because of his back problems. 

On examination he had normal gait and posture, was able to 
sit and stand without difficulty and was able to dress and 
undress without difficulty.  There was some flattening of the 
lumbar curvature with moderate increased paraspinal muscular 
tone throughout the lumbar region.  He was able to flex to 
85 degrees, extend to 30 degrees, laterally flex to 
35 degrees in either direction, and rotate to 30 degrees in 
either direction.  There was discomfort on the extremes of 
motion.  No sensory, motor, or reflex abnormalities were 
detected in the lower extremities.  The assessment was 
chronic low back strain since 1993 with two exacerbations, 
one in September 1993 and the other in May 1994.  Notation 
was made that he had symptoms consistent with chronic low 
back strain, and they were described as mild to moderate in 
degree.

Additional medical evidence includes the report of an 
emergency room visit to a private hospital in January 1998.  
At that time the veteran's chief complaints were left 
shoulder pain and lumbar back pain.  The veteran stated that 
at work that evening he was lifting a pallet with two other 
men.  The pallet weighed about 500 pounds.  He suddenly felt 
pain in the lumbar region.  The veteran referred to some pain 
radiating from the lumbar region to the left leg and 
paresthesias in the left 4th and 5th toes.  He had not had 
incontinence of urine or stool.  

Examination of the lumbar region showed a mild tightness of 
the paravertebral lumbar musculature.  Range of motion was 
"quite limited."  He was able to stand on his toes and walk 
on his heels.  Sensory examination revealed mild hypesthesia 
on the lateral aspect of the left foot.  The pertinent 
diagnosis was lumbar disc disease with strain.  

Additional medical evidence includes the report of a VA 
general medical examination accorded the veteran by VA in 
April 1998.   He stated he was working as a circulation 
district manager for a newspaper.  His job involved lifting a 
lot of materials.  

On examination he was able to bend forward to 75 degrees 
without pain and to 80 degrees with some strain.  There was 
some back muscle tenderness in the lower lumbar region.  
Straight leg raising as to 50 degrees bilaterally.  Motor and 
sensory systems were normal on neurologic examination.  
Notation was made of straightening of the lumbar spine.  
Reference was made to X-ray studies which had been done 
previously and which reportedly showed lumbar spine disc 
disease.  No further X-ray studies of the lumbar spine were 
ordered.  

As noted above, the veteran will be entitled to an evaluation 
in excess of 20 percent if the evidence shows he has more 
than moderate limitation of motion of the lumbar spine.  In 
this regard, while notation was made in the emergency room at 
the private hospital on examination in January 1998 that 
range of motion of the low back was "quite limited," at the 
time of the general medical examination by VA in April 1998, 
the veteran was able to bend forward to 75 degrees without 
pain and to 80 degrees with some strain.  At the time of the 
June 1996 examination the veteran was able to flex the back 
to 85 degrees, to extend it 30 degrees, and he had good 
lateral flexion and rotation in either direction.  While the 
various examiners have not reported normal ranges of motion 
for the various movements, the Board notes that at the time 
of the 1996 examination, the veteran's symptoms were 
described as consistent with only mild to moderate 
impairment.  Subsequently, while the notation in the 
emergency room in January 1998 was of "quite limited" motion, 
no specific findings were given.  The examination by VA just 
months thereafter did not show such restriction of low back 
movement that an increased rating would be in order.  
Accordingly, the Board cannot find that the veteran would be 
entitled to an evaluation in excess of 20 percent based on 
limitation of motion under Diagnostic Code 5292, during any 
period since service connection was established. 

With regard to the criteria set forth in Diagnostic 
Code 5295, as noted above, the veteran's lumbosacral strain 
was characterized by the VA examiner in 1996 as indicative of 
no more than mild to moderate impairment.  The subsequent 
medical evidence has not shown listing of the veteran's spine 
or positive Goldthwait's sign.  Further, the medical evidence 
has not shown the presence of abnormal mobility on forced 
motion of the low back.  Accordingly, on the basis of the 
available record, the Board is unable to conclude that the 
veteran has more than a moderate lumbosacral strain.  A 
rating in excess of 20 percent is therefore not in order 
under the provisions of  Diagnostic Code 5295.  

Also as noted above, an evaluation in excess of 20 percent 
under Diagnostic Code 5293, would require that the veteran 
have severe or pronounced intervertebral disc syndrome at 
some point since service connection was established.  At the 
time of the June 1996 VA examination, the veteran was 
described as having normal gait and normal posture.  There 
was flattening of the lumbar curvature with only moderate 
increased paraspinal muscular tone throughout the lumbar 
region.  It was specifically indicated there were no sensory, 
motor, or reflex abnormalities in the lower extremities at 
that time.  Neurological examination at the time of the April 
1998 examination also resulted in a statement that motor and 
sensory systems were normal.  In view of the foregoing, the 
Board does not find that the evidence provides a basis for 
awarding more than a 20 percent evaluation under Diagnostic 
Code 5293.

Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, an 
increased evaluation could be afforded on the basis of pain 
if supported by adequate pathology.  The veteran has 
complained of pain.  However, the medical evidence shows that 
he has retained some motion of the low back in all 
directions.  At the time of the June 1996 examination 
notation was made of discomfort only on extremes of motion.  
Additionally, the veteran's job has involved lifting 
materials and there has been no indication that he has had to 
take time off or had any restrictions placed on what he is 
able to do because of his back.  Accordingly, the evidence 
suggests that he does not have pain or functional limitations 
to such an extent that would warrant an evaluation in excess 
of 20 percent.  

The Board concludes on the basis of the current record that 
the preponderance of the evidence is against the grant of an 
increased rating for the veteran's low back disability during 
any period since service connection was established for the 
disability.


Status post left inguinal hernia.

Under Diagnostic Code 7338, a 60 percent evaluation is 
warranted when there is inguinal hernia which is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  When the disability is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss or not readily reducible, a 30 percent evaluation is 
warranted.  Postoperative recurrent hernia, readily reducible 
and well supported by truss or belt warrants a 10 percent 
evaluation.  When the hernia is not operated, but remediable, 
a noncompensable evaluation is warranted.  38 C.F.R. § 4.114, 
Code 7338.

In this case, at the time of the medical examination accorded 
the veteran in June 1996, it was reported he had had a left 
inguinal hernia repair done in 1994.  It healed uneventfully, 
although he referred to some aching in the area on occasion 
with strenuous exertion.  He had been evaluated on a couple 
of occasions for this, but was told it was related to scar 
tissue.  He had no other associated symptoms or problems.  

On examination there was a left inguinal herniorrhaphy scar.  
There was no tenderness, redness, or swelling.  There was no 
evidence of any recurrent herniation.  The assessment was 
status post left inguinal herniorrhaphy with a residual scar 
and some exertional pain in the region secondary to scar 
tissue.

Subsequent evidence includes a report of a VA outpatient 
visit on one occasion in October 1997 at which time reference 
was made to left groin neuropathic pain, status post left 
inguinal hernia repair.

At the time of the VA examination accorded the veteran in 
April 1998, it was indicated that there had been no 
recurrence of the inguinal hernia that had been repaired in 
1994.  On current examination, a left inguinal hernia scar 
was observed and it was described as well healed.  No 
recurrence of the hernia was noted on examination.  

In view of the foregoing, while the veteran underwent surgery 
for a left inguinal hernia in service, the preponderance of 
the evidence is against a finding that the hernia has 
recurred since surgery.  It was specifically stated at the 
time of examination by VA in April 1998 that there had been 
no recurrence of the hernia.  Accordingly, the criteria under 
Diagnostic Code 7338 for a higher rating are not met.  The 
Board concurs with the 10 percent rating assigned by the RO, 
which apparently formulated the rating under Diagnostic 
Code 7804, as analogous to a tender and painful scar.  In any 
event, in the absence of further recurrence of the hernia, 
there is no basis for a rating in excess of 10 percent.


ORDER

Entitlement to an original rating in excess of 20 percent for 
a left shoulder disability is denied.

Entitlement to an original rating in excess of 20 percent for 
a low back disability is denied.

Entitlement to an original rating in excess of 10 percent for 
status post left inguinal hernia repair is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




 

